IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JESUS LUIS AREVALO,                                    No. 83991
                                      Appellant,
                                  vs.
                    CATHERINE MARIE AREVALO, N/K/A
                    CATHERINE MARIE DELAO,
                                                                             FILE
                                      Res • ondent.                          JAN 8 2022
                                                                                   T.
                                                                            ELMS        A. BROWN
                                                                                   s       E. RT

                                                                              DEPUTY CLERK



                                          ORDER DISMISSING APPEAL
                                This is a pro se appeal from a post-decree order denying
                    appellant's request to file an amended opposition and countermotion.
                    Eighth Judicial District Court, Family Court Division, Clark County;
                    Charles J. Hoskin, Judge.
                                Review of the notice of appeal and documents before this court
                    reveals a jurisdictional defect. The order challenged on appeal does not
                    appear to be substantively appealable. See Brown u. MHC Stagecoach,
                    LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court "may only
                    consider appeals authorized by statute or court rule"). Accordingly, this
                    court concludes that it lacks jurisdiction and
                                ORDERS this appeal DISMISSED.



                                                                     ,J.
                                            Hardesty


                                                j.                                            J.
                    Stiglich                                   Herndon

SUPREME COURT
     OF
   NEVADA

  I947A   44411P.
                                                                               z            01s'W
                cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                      Jesus Luis Arevalo
                      Willick Law Group
                      Eighth District Court Clerk




SUPREME COURT
          OF
      NEYACM


1.01 19.17A
                                                    2